Douglas, J.,
concurring. I concur with the judgment of the majority. Doctors, hospitals and their staffs are in the business of saving lives. Short of ignoring a living will (R.C. 2133.01 et seq.) or a durable power of attorney for health care (R.C. 1337.11 et seq.), medical professionals should not be subjected to liability for carrying out the very mission for which they have been trained and for which they have taken an oath. Maybe such cases as the one before us should be denominated “furthering life” rather than “wrongful living.” Applying the posi*88tive connotation to an act which continues life, where death would have occurred without intervention, what damage could possibly ensue?
The only measure we have in the civil law to compensate a person injured by the wrongful act of another is “damages.” Assuming, for purposes of argument only, that the action of the hospital through its staff was negligence and, assuming further, that “damages” should be assessed as a result of the negligence, how would they be computed? Can the preservation of life (furthering life) even be amenable to the “damages” concept? I think not!
Writing for the majority of the court in Johnson v. Univ. Hospitals of Cleveland (1989), 44 Ohio St.3d 49, 58, 540 N.E.2d 1370, 1378, I said:
“[W]e are not persuaded to adopt the full recovery rule because the strict rules of tort should not be applied to an action to which they are not suited, such as a wrongful pregnancy case [and wrongful life or furthering life], in which a doctor’s tortious conduct permits to occur the birth of a child [or continued life] rather than the causing of an injury.”
Even assuming the hospital, acting through its employees, engaged in tortious conduct, a premise I do not accept, there could be no resulting damage for seeing to it that a life was preserved. I believe Johnson is entirely dispositive of this case. In addition, as I said, again writing for a majority of the court, in Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80, 88, 652 N.E.2d 664, 670, if the hospital through its staff was negligent, “the facts of this case remind us that not every wrong is deserving of a legal remedy.”
Accordingly,' I concur in judgment.